Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The following is an examiner’s statement of reasons for allowance:
	An Examiner’s amendment to the record appears below. 
	An Examiner’s amendment to drawings fig 1A, 1B, 1C and 1D has been attached, and the Applicant has been replaced the drawings 1A-1D with two sheets.
	Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with attorney for application Mr. Richard D. Getz Registration No.: 36,147 on 01/28/2022.
	
This application has been amended as follows:
Claims 1, 5, 10-11, 22, 24-25 and 28 are amended.
Claims 2-4, 6, 8-9, 15-16, 19-21, 23, 26-27 and 31-36 are cancelled.
Pending claims have been amended as follows:
1.	(Currently Amended) A downhole gauge device for use in a well, the downhole gauge device comprising:
	one or more electrical systems including at least one measurement means for obtaining measurement data and a data transmitting means in communication with the at least one measurement means, the data transmitting means configured to transmit the measurement data to a receiving station;

	a second power supply configured to supply a second amount of power to the one or more electrical systems, wherein the second amount of power is greater than the first amount of power; and
	an enabling means in communication with the first power supply and the second power supply and configurable in a listening condition in which the enabling means is operable to detect an activation signal;
	wherein the first power supply is configured to supply the first amount of power to the enabling means to maintain the enabling means in the listening condition, and the first amount of power is sufficient to power the enabling means to selectively enable or disable the second power supply; and
	wherein upon receipt of the activation signal, the enabling means is configured to enable the second power supply to provide the second amount of power to the data transmitting means to transmit the measurement data to the receiving station.

5.	(Currently Amended) The downhole gauge device of claim 1, wherein the first power supply is configured to supply the first amount of power to the at least one of the measurement means, or the second power supply is configured to supply the second amount of power to the at least one of the measurement means, or the first power supply is configured to supply the first amount of power and the second power supply is configured to supply the second amount of power to the at least one of the measurement means.

7.	(Previously Presented) The downhole gauge device of claim 1 wherein one or both of the first and second power supply are operable to be selectively enabled based on a predetermined timing schedule.

10.	(Currently Amended) The downhole gauge device of claim 1 configured to receive and/or transmit wireless signals, wherein the wireless signals comprise at least one of acoustic signals and electromagnetic waves that are propagated via a metallic well structure.

11.	(Currently Amended) The downhole gauge device of claim 10 wherein the first power supply comprises a power transmission signal comprising an electromagnetic wave of the electromagnetic waves that has been propagated via the metallic well structure.

12.	(Previously Presented) The downhole gauge device of claim 11 wherein the first power supply comprises a rechargeable electrical storage device operable to recharge using power of the power transmission signal.

13.	(Previously Presented) The downhole gauge device of claim 12 wherein the rechargeable electrical storage device is operable to receive a trickle charge via the power transmission signal.

14.	(Previously Presented) The downhole gauge device of claim 1 wherein the second power supply comprises at least one reserve battery that is operable to be enabled and configured to be substantially inert before being enabled.

17.	(Previously Presented) The downhole gauge device of claim 1 wherein the first power supply comprises a power generation means that generates power from a flow of fluid through the well.



22.	(Currently Amended) A communication system comprising: 
	at least one receiving station configured to be deployed at a top of a well; and 
	a downhole gauge device configured to be disposed in the well, the downhole gauge device comprising: 
	one or more electrical systems including at least one measurement means for obtaining measurement data and a data transmitting means in communication with the at least one measurement means, the data transmitting means configured to transmit the measurement data to the at least one receiving station; 
	a first power supply configured to supply a first amount of power to the one or more electrical systems;
	a second power supply configured to supply a second amount of power to the one or more electrical systems, wherein the second amount of power is greater than the first amount of power; and
	an enabling means in communication with the first power supply and the second power supply and configurable in a listening condition in which the enabling means is operable to detect an activation signal; 
	wherein the first power supply is configured to supply the first amount of power to the enabling means to maintain the enabling means in the listening condition, and the first amount of power is sufficient to power the enabling means to selectively enable or disable the second power supply; and 

	wherein the at least one receiving station is configured to receive data signals from the downhole gauge device.

24.	(Currently Amended) The communication system of claim 22 wherein the at least one receiving station is further configured to embed the activation signal into an activation- embedded power transmission signal and to transmit the activation-embedded power 5Appl. No.: 16/976,947Docket No.: EXNS-1027WWS-US transmission signal to the downhole gauge device, wherein the downhole gauge device is configured to transmit data to the at least one receiving station when the downhole gauge device receives the activation-embedded power transmission signal.

25.	(Currently Amended) A method of operating a downhole gauge device located in a well, the method comprising:
	using a first power supply to supply a first amount of power to at least one sensor and to an enabling means, the at least one sensor configured to measure at least one environmental property within the well and produce measurement data signals; 
	said measuring the at least one environmental property within the well using the at least one sensor, wherein the measuring of the at least one environmental property produces the measurement data signals representative of the 
	maintaining the enabling means in a listening condition using the first amount of power from the first power supply, wherein in the listening condition the enabling means is operable to detect an activation signal; 
the activation signal detectable by the enabling means; 
	upon the detection of the activation signal by the enabling means powered by the first amount of power, using the enabling means to enable a data transmitting means to transmit the measurement data signals to a receiving station, the enabling means including supplying a second 6Appl. No.: 16/976,947 Docket No.: EXNS-1027WWS-US amount of power from a second power supply to the data transmitting means, wherein the second amount of power is greater than the first amount of power; and 
	transmitting the measurement data signals to the receiving station.

28.	(Currently Amended) The method of claim 25 further comprising: 

29.	(Previously Presented) The method of claim 25 wherein the first power supply comprises an electrical power transmission signal transmitted to the downhole gauge device from the receiving station as electromagnetic waves via a metallic structure of the well.

30.	(Currently Amended) The method of claim 29 further comprising: 

Reasons for Allowance:
	Prior art of record does not teach, or make obvious a downhole gauge device for use in a well, the downhole gauge device comprising: a first power supply is configured to supply the first amount of power to the enabling means to maintain the enabling means in the listening condition, and the first amount of power is sufficient to power the enabling means to selectively enable or disable the second power supply; and wherein upon receipt of the activation signal, the enabling means is configured to enable the second power supply to provide the second amount of power to the data transmitting means to transmit the measurement data to the receiving station.
	Rogacheva discloses a downhole gauge device for use in a well, the downhole gauge device comprising: one or more electrical systems (fig 1:2& fig 2:2, par[0036], [0038]) including at least one measurement means for obtaining measurement data (fig 2:43, par[0038]) and a data transmitting means configured to transmit measurement data to a receiving station (fig 2:41, par[0038], [0039]); 
a first power supply configured to supply a first amount of power to any of the one or more electrical systems (par[0041]); a second power supply configured to supply a second amount of power that is greater than the first amount of power to any of the one or more electrical systems (fig 2:26, par[0041], [0042], [0043]).
Rogacheva does not disclose a downhole gauge device for use in a well, the downhole gauge device comprising: a first power supply is configured to supply the first amount of power to the enabling means to maintain the enabling means in the listening condition, and the first amount of power is sufficient to power the enabling means to selectively enable or disable the second power supply; and wherein upon receipt of the activation signal, the enabling means is configured to enable the second power supply to provide the second amount of power to the data transmitting means to transmit the measurement data to the receiving station.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitations are: measurement means in claims 1, 5, 22 and 25, data transmitting means in claims 1, 4, 18, 22 and 25, enabling means in claims 1-3, 22 and 27, power generation means in claim 17, and data receiving means in claim 18.
Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The structure described in the specification par[0007] for measurement means is described as a hardware circuitry that is referred as a sensor capable of measuring or detecting a physical property of an environment, in particular, temperature and pressure.
The structure described in the specification par[0008] for data transmitting means is described as a hardware circuitry that is referred as a transmitter or set of transmitting equipment operable to generate and transmit electromagnetic waves carrying signals (either wirelessly or through wires).
The structure described in the specification par[0009] for means for enabling means is described as a hardware circuitry that is refer to an electrically actuated switch for electrically connecting or disconnecting a power supply to power an electrical circuit and/or for engaging/disengaging any power supply.
The structure described in the specification par[0032] for power generation means is described as a hardware circuitry that is referred as a power generator operable to generate electrical power. Such a power generator may generate electrical power by converting kinetic or heat energy into electrical energy via the use of turbines, alternators and/or thermoelectric generators.
The structure described in the specification par[0034] for data receiving means is described as a hardware circuitry that is referred as a data receiver operable to receive electromagnetic signals that have originated from a transmitter. Optionally, the data receiver decodes such signals into a form that is understood by a device such as a data logger or other processing unit.

Therefore, Examiner finds the claims are reasonably supported by the structure described in the specification pertaining to 35 U.S.C. 112 (a) and (b) (or 35 U.S.C. 112, first and second paragraphs, pre-AlA) whether 35 U.S.C. 112(f) is invoked or not.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165. The examiner can normally be reached (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685